163 S.E.2d 652 (1968)
2 N.C. App. 645
Cullen Bunn BAILEY, Jr.
v.
NORTH CAROLINA DEPARTMENT OF MENTAL HEALTH.
No. 68101C364.
Court of Appeals of North Carolina.
October 23, 1968.
*653 Douglas F. DeBank, Raleigh, for plaintiff appellant.
T. W. Bruton, Atty. Gen., and L. Philip Covington, Staff Atty., for defendant appellee.
MALLARD, Chief Judge.
Plaintiff contends that the Full Commission committed reversible error in refusing to permit the introduction of additional evidence after this case was remanded by the Supreme Court.
*654 In the opinion of the Supreme Court by Branch, J., (272 N.C. 680, 159 S.E.2d 28), the court said:
"The Industrial Commission's findings of fact are conclusive on appeal when supported by competent evidence, except for jurisdictional findings. This is true, even though there is evidence which would support findings to the contrary. English Mica Co. v. Avery County Board of Education, 246 N.C. 714, 100 S.E.2d 72; Nello L. Teer Co. v. North Carolina State Highway Commission, 265 N.C. 1, 143 S.E.2d 247. However, where facts are found or where the Commission fails to find facts under a misapprehension of law, the court will, where the ends of justice require, remand the cause so that the evidence may be considered in its true legal light." Bailey v. Dept. of Mental Health, Supra.
A careful reading of the opinion of the Supreme Court reveals that the findings of fact theretofore found by the hearing commissioner and affirmed by the Full Commission were not supported by the evidence. The judgment rendered thereon was vacated so that the evidence may be considered in its true legal light. The Supreme Court in remanding the case also said:
"The judgment is vacated and the cause is remanded to the Superior Court of Wake County with direction that it be remanded to the North Carolina Industrial Commission for further consideration, to the end that the Commission may proceed with findings of fact and a determination of the rights of the parties in accord with the principles herein enunciated."
The North Carolina Industrial Commission was to further consider the matter to the end that the Commission might proceed with findings of fact and a determination of the rights of the parties. A trial de novo was not ordered. The Supreme Court did not order a new trial before the Industrial Commission. The Industrial Commission was not directed to take additional evidence, nor was it denied the authority to take additional evidence.
We are of the opinion and so decide that the Industrial Commission could have, upon a proper showing, and in its discretion, ordered additional evidence to have been taken. It did not do so and on this record no abuse of discretion is shown for failing to do so. McCulloh v. Catawba College, 266 N.C. 513, 146 S.E.2d 467; Hall v. W. A. Davis Milling Co., 1 N.C.App. 380, 161 S.E.2d 780.
The Legislature has made the procedure in hearings before the Industrial Commission different from the procedures in the Superior Court. In a suit against the State for an alleged tort, the plaintiff cannot complain when the State requires him to follow certain procedural rules before its consent is given to waive its sovereign immunity.
Plaintiff also in his brief, after citing McFarlane v. Wildlife Resources Commission, 244 N.C. 385, 93 S.E.2d 557, asserts and contends that "had this action against the State of North Carolina been pending and tried in the Superior Court systems of this State, upon remand by the Supreme Court, the case would have begun anew."
In his contentions, plaintiff overlooks what the Supreme Court did; it did not reverse a judgment of nonsuit. Plaintiff complains because his case was required to be tried by the same fact finding body on the same evidence. The Legislature required him to submit his controversy to this particular fact finding body, the Industrial Commission. He cannot complain about the "jury" or fact finding body being selected for him by the State, for if the State had not waived its immunity and provided some tribunal, the plaintiff would have had no forum at all in which to present his claim. Every person similarly situated is required to submit his cause to this same "jury" or fact finding body.
*655 Plaintiff contends that he should have been permitted to introduce further evidence and, in support thereof, offered to the Industrial Commission an unverified written motion signed by his attorney. In this motion, it is said, among other things:
"In support of this request the Plaintiff would show unto the Commission that at the time of the original hearing on this claim held before J. W. Bean, Chairman of the North Carolina Industrial Commission on May 4th, 1966, there were in fact witnesses present at the trial, completely unbeknown to the Plaintiff, who could have aided substantially in the proof and presentation of the Plaintiff's claim. The Plaintiff and his Counsel knew of these witnesses but were totally unable prior to the trial to determine their residence or whereabouts and were also unable to recognize said witnesses in person. That the Plaintiff and his Counsel therefore did not know that several key witnesses had been subpoenaed by the State and were in fact present in the courtroom on the date of the original hearing.
That the Plaintiff is particularly referring to the presence at said original hearing of Dr. William Frierson, the physician who administered the shock treatment as well as one or two of the people who assisted Dr. Frierson on the date the injury was incurred by the Plaintiff. These people were subpoenaed by the State as witnesses for the State, however, the State did not offer any evidence at the hearing. It is the Plaintiff's contention that these particular witnesses, had their presence been known by the Plaintiff or had they been subjected to cross-examination, would have contributed substantially to the proof of the Plaintiff's claim."
It is observed that this motion was not sworn to and thus does not comply with even the initial requirement as set out in Bailey v. Dept. of Mental Health, supra, for the admission of newly discovered evidence. The Supreme Court had reversed the order of the Superior Court requiring the taking of additional evidence. We are of the opinion that the plaintiff was not entitled as a matter of law to introduce additional evidence in this case after it was ruled on by the Supreme Court, and that the Industrial Commission did not commit error in refusing to allow plaintiff's motion to offer additional evidence.
There are many differences in procedure in cases brought under the Workmen's Compensation Act and those brought under the State Tort Claims Act. The Workmen's Compensation Act should be liberally construed. Hall v. Milling Co., Supra. The Supreme Court held in Floyd v. Highway Commission, 241 N.C. 461, 85 S.E.2d 703 (1955), with Parker, J. (now C. J.), dissenting, that the State Tort Claims Act is in derogation of the sovereign immunity from liability for torts and the better view is that the act should be strictly construed and the act should be followed as written.
Plaintiff contends that the Full Commission committed error in finding "(t)hat the plaintiff was under sedation at the time of the electric shock and did not recall anything that happened."
The finding is a rather broad one and does not specifically state to which electric shock reference is made. The plaintiff had testified in substance that he didn't know, but others had told him he had taken 37 electric shocks. However, in the finding by the Commission immediately preceding this one complained of, reference is made to the shock treatment on 3 December 1963.
In the transcript of the evidence, the plaintiff states in substance that shock treatments were usually given in the morning, and specifically states that on the evening of 3 December 1963 he was given a shock treatment and the only medication he received was a saliva shot and that he did not receive any medication which relaxed or paralyzed his body. The plaintiff then related the details of how the shock *656 treatment was given and the following occurred:
"Q. Had Dr. Frierson ever administered a shock treatment to you before?
A. No, this was the first one.
I will describe what the procedure is when I receive an electric shock treatment. They lock you in a room with a lot of the rest of them. They give you a saliva shot and take you upstairs and put you in seclusion and you prepare for it the best way you know how, and they take you by the seat of your breeches and put on the table. The doctor stands behind you I guess. You never know when the shock treatment will begin.
Q. In what fashion are your limbs restrained?
A. Well, it scares me to even talk about them now, but they are very rigid.
They had to hold me on the table every time they got me in there because I was afraid, very much afraid. I prepared to die, so to speak.
Q. Had you ever had any fracture or injury to your body previous to that time in an electric shock treatment case?
A. No.
MR. BROWN: Objection.
THE COURT: I will let him answer for the record.
Q. (Mr. DeBank) Did you ever receive a fracture of your vertebra or your spine?
A. No, I didn't know I had one.
I don't remember getting an electrocardiogram at Dorothea Dix. I had one at Duke, but I don't remember getting one at Dorothea Dix at all. My blood pressure was taken the morning they called it off that evening, after I had already eaten. I thought I had a reprieve, so to speak. I do not of my own knowledge have any knowledge why it was called off that morning. All I know, they came in and took my blood pressure. Didn't take nothing else.
I don't remember what my next independent recollection is. It's been so long I don't accurately remember. I remember coming to, saying `Please don't hurt me no more.' I came to in the seclusion room that I was in prior to the shock treatment. I was in the seclusion room.
A doctor was standing over me.
Q. Who was the doctor?
A. Dr. Frierson, and he asked me where I hurt and I didn't know where I hurt at that time, and finally after I come out of it, they took me out on an ambulance and took an X-ray."
From the above which appears on pages 16 and 17 of the record, the Commission apparently found that the plaintiff contradicted himself and actually didn't remember what occurred from the time they took his blood pressure one morning until after he came to in a seclusion room with Dr. Frierson standing over him, and the Commission could have found from the circumstances testified to that the reason he didn't was because of some sedatives given him. We are of the opinion that in making this finding, the Full Commission did not commit prejudicial error.
Plaintiff contends that the Full Commission committed error in finding and concluding that Dr. William Frierson, employee of the defendant, was not negligent in his treatment of the plaintiff. The burden of proof as to this issue was on the plaintiff. Evidence is usually not required in order to establish and justify a finding that a party has failed to prove that which he affirmatively asserts. It usually occurs and is based on the absence or lack of evidence. After having carefully read the evidence in the record, we conclude that the findings of fact by the Full Commission on which its final conclusions are based are supported by the evidence, and we are *657 bound thereby. We are also of the opinion that the conclusions of the Commission are proper. We do not reach, or decide, the question of whether the doctrine of res ipsa loquitur applies in actions brought under the State Tort Claims Act, G.S. § 143-291 et seq.
The Decision and Order of the Full Commission entered herein on 7 May 1968 are
Affirmed.
CAMPBELL and MORRIS, JJ., concur.